 In the Matter of CAROLINA PANEL COMPANY, INC.andUNITED FURNI-TURE WORKERS OF AMEkICA, C. I. O.Case No 5-R-1898.-Decided June 14, 1945Mr. Don A Walser,of Lexington, N. C, andMr. D E. Hudgins,ofGreensboro, N. C., for the Company.Mr. Bernard Hiatt,ofMartinsville,Va., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,C. T 0 , herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of CarolinaPanel Company, Inc., Lexington, North Carolina, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before George L. Weasler, Trial Examiner. Saidhearing was held at Lexington, North Carolina, on May 24, 1945. TheCompany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. During the hearing the Com-pany moved to dismiss the petition The Trial Examiner reserved rulingthereon. The motion is hereby denied for the reasons stated in Section III,infraThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTITHE BUSINESSOF THE COMPANYCarolina Panel Company, Inc.,is a North Carolina corporation operat-ing a plant at Lexington, North Carolina, whereit is engaged in the manu-62N L.R B, No 59418 CAROIANAPA NELCoMPA-I-, INC419facture of plywood panels. During 1944 the Company purchased raw ma-terials valued at approximately $400,000, about 50 percent of which wasshipped to-it from points outside the State of North Carolina. During thesame period, the Company manufactured products valued at about $750,-000, approximately 74 percent of which was shipped to points outsidethe State of North Carolina.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as the Unionis certified by the Board.A consent election was conducted on January 11, 1945, at which timea majority of the employees involved herein voted against representationby the Union. The record discloses that the Union has application cardsbearing the names of a substantial number of employees.' All these cardswere secured after the January 11, 1945, election. Since no collective bar-gaining representative was chosen as a result of the election of January11, 1945, and in view of the fact that a substantial number of the Com-pany's employees appear to have indicated since that time a desire for rep-resentation by the Union, we believe that the policies of the Act will bestbe effectuated by conducting an election on the present petition.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7)- of the Act.^IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all productionand manitenance employees of the Company, excluding clerical employees,shipping clerk, superintendent, general manager, foremen, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act.'According to a statement introduced into evidence at the hearing,theUnionsubmitted 55application cards secured after January 11,1945.There are approximately 101 employees withinthe appropriate unit 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Carolina Panel Company,Inc., Lexington, North Carolina, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) clays from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because-they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe pools, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by UnitedFurnitureWorkers of America, C. I. 0., for the purposes of collectivebargaining.-